 



Exhibit 10.33
PROMISSORY NOTE

$2,330,000   December 1, 2004

     FOR VALUE RECEIVED, Synergetics Development Company, L.L.C., a Missouri
limited liability company (the “Obligor”) hereby promises to pay to the order of
The Industrial Development Authority of St. Charles County, Missouri, a public
corporation of the State of Missouri (the “Issuer”), for deposit in The
Industrial Development Authority of St. Charles County, Missouri, Bond Fund -
Synergetics Development Company Project (the “Bond Fund”) established pursuant
to the Indenture of Trust, dated as of September 1, 2002, as supplemented by the
First Supplemental Indenture of Trust, dated as of December 1, 2004 (as
supplemented, the “Indenture”), from the Issuer to UMB Bank, N.A., as Trustee
(the “Trustee”), the principal amount of $2,330,000 together with interest and
premium, if any, thereon as hereinafter provided. Said sum, together with the
interest and premium, if any, thereon, is payable in federal or other
immediately available funds during normal banking hours in installments as
follows:

  (a)   At or before 11:00 a.m., St. Louis, Missouri time, on the first day of
each calendar month, commencing June 1, 2005, as principal, the amount of the
principal of the Bonds (as hereinafter defined) coming due on such Bond Payment
Date, whether at stated maturity, by redemption or acceleration or otherwise;  
  (b)   At or before 11:00 a.m., St. Louis, Missouri time, on the first day of
each calendar month commencing January 1, 2005, as interest, the amount of the
interest coming due on the Bonds on such Bond Payment Date; and     (c)   At or
before 11:00 a.m., St. Louis, Missouri time, on or before the day on which any
Bonds are to be redeemed, as premium, if any, the amount of the redemption
premium, if any, on the Bonds coming due on such Bond Payment Date.

     The term “Bond Payment Date” means each Interest Payment Date (as defined
in the Indenture) until the Issuer’s Private Activity Revenue Bonds, Series 2004
(Synergetics Development Company Project) in the principal amount of $2,330,000
(the “Series 2004 Bonds”) are deemed to be paid under Article XII of the
Indenture, and any other date on which any Series 2004 Bonds are to be redeemed
or on which all of the Series 2004 Bonds have been declared due and payable
pursuant to the Indenture.
     Any moneys on deposit in the Bond Fund on any Bond Payment Date that are
available for the payment of the principal of or redemption premium, if any, or
interest on the Series 2004 Bonds and not previously so credited shall be
credited to the extent of such deposits against the obligation of the Obligor to
make the payments described above.
     This Note is issued to evidence the obligation of the Obligor to repay the
loan in the amount of $2,330,000 by the Issuer to the Obligor. This Note is
described in and secured by a certain Future Advance Deed of Trust and Security
Agreement dated as of September 1, 2002, as supplemented by the First
Supplemental Future Advance Deed of Trust and Security Agreement dated as of
December 1, 2004 (as supplemented, the “Deed of Trust”) executed and delivered
by the Obligor to the mortgage trustee therein named for the benefit of the
Issuer and by an Assignment of Leases dated as of September 1, 2002, as
supplemented by the First Supplemental Assignment of Leases dated as of
December 1, 2004 (as supplemented, the “Assignment of Leases”) executed and
delivered by the Obligor for the benefit of the Issuer, both covering certain
property located in St. Charles County, State of Missouri, in which County said
Deed of Trust and said Assignment of Leases have been duly recorded, and to
which Deed of Trust and Assignment of Leases reference is hereby made for a
description of the security and a statement of the terms and conditions upon
which this Note is secured. This Note is also described in a certain Loan
Agreement

 



--------------------------------------------------------------------------------



 



dated as of September 1, 2002, as supplemented by the First Supplemental Loan
Agreement dated as of December 1, 2004 and executed by the Obligor and the
Issuer.
     It is intended that the payments of principal of and premium, if any, and
interest on this Note be sufficient to pay when due the principal of and
redemption premium, if any, and interest on the Series 2004 Bonds and, in
addition to the installments described above, the Obligor shall pay upon demand
any further amounts in federal or other immediately available funds as may from
time to time be required to pay when due any principal of or redemption premium
or interest on the Series 2004 Bonds.
     The obligations of the Obligor to make the payments required hereunder are
absolute and unconditional, all as further described in the Loan Agreement.
     The amounts payable under this Note are subject to prepayment as provided
in the Loan Agreement.
     Upon the occurrence of an Event of Default (as defined in the Loan
Agreement), the unpaid principal of and accrued interest on this Note may, at
the option of the holder hereof, be declared due and payable as provided in the
Loan Agreement and the Indenture. The failure of the holder of this Note to
exercise such option and to declare such indebtedness to be due as specified in
the Loan Agreement and the Indenture shall not constitute a waiver of the right
at any time thereafter to declare the entire amount of such indebtedness to be
due and payable.
     The Issuer’s right, title and interest in, to and under this Note and the
Loan Agreement (except as specified therein) have been assigned to the Trustee
and it is contemplated that the Issuer will endorse this Note to the order of
the Trustee. Payments on this Note shall be made to the Trustee, as assignee of
the Issuer, at the payment office of the Trustee in Kansas City, Missouri.
     The Obligor hereby waives presentment, demand of payment, protest and
notice of non-payment and of protest and any and all other notices and demands
whatsoever.
     ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH
DEBT ARE NOT ENFORCEABLE. TO PROTECT THE OBLIGOR AND THE ISSUER FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS THE OBLIGOR AND THE ISSUER
REACH COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE
AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN THE ISSUER AND THE OBLIGOR,
EXCEPT AS THE ISSUER AND THE OBLIGOR MAY LATER AGREE IN WRITING TO MODIFY IT.
     This Note shall be governed by the laws of the State of Missouri.
     IN WITNESS WHEREOF, the Obligor has caused this Note to be executed in its
name as of the day and year first above written.

                  SYNERGETICS DEVELOPMENT COMPANY, L.L.C.    
 
           
 
  By             /s/ Kurt W. Gampp
 
   
 
                Title: Member    

-2-



--------------------------------------------------------------------------------



 



ENDORSEMENT

 
Pay to the order of UMB Bank, N.A., as Trustee, pursuant to the aforesaid
Indenture authorizing $2,330,000 principal amount of Private Activity Revenue
Bonds, Series 2004 (Synergetics Development Company Project), without recourse.

                  THE INDUSTRIAL DEVELOPMENT AUTHORITY         OF ST. CHARLES
COUNTY, MISSOURI    
 
  By             /s/
 
   
[SEAL]
      Title: President    
 
           
ATTEST:
           
 
           
          /s/ Debra Wissmann
 
 Title: Assistant Secretary
           

-3-